Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This communication is in response to an Amendments filed August 08, 2022.  

Allowable Subject Matter

Claims 1 - 20 are allowed over prior art of record.

Reasons for Allowance

The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “causing, by the processor based on the determining, an implied spread determination module to determine, via execution of a first processing thread, that the financial instrument creates an implied spread comprising at least one leg corresponding to a resting order, and communicate an electronic notification of the implied spread, including data indicative of the at least one leg, to an electronic match engine which, based thereon, executes a second processing thread in parallel with the first processing thread to contemporaneously execute each of the legs of the implied spread identified in the notification without preventing the electronic match engine from processing other incoming orders; and generating, by the processor based on determination of the implied spread processor that the electronic request for quote creates the implied spread and that the electronic match engine has executed each of the legs thereof, a synthesized electronic response to the request for quote comprising data indicative of the completed execution of the implied spread.”.

	The following prior art references have been deemed most relevant to the allowed claim(s):
	The closest prior art Paul Joseph Callaway et al. (Pub. # US 2010/0017321 A1) teaches a systems and methods for determining implied spreads are provided. An example includes receiving a new order for a financial instrument and determining if the new order in com­ bination with pending orders creates an implied spread. The implied spread may be submitted with information to facilitate matching the legs of the implied spread using the new order. The detection of the implied spread may be performed outside of a match engine; thus, permitting the detection to occur in parallel and  apart from the operation of the   match engine.

The closest prior art Bevan Brookfield et al. (Pub. # US 2008/0015970 A1) teaches a system includes a communication module to communicate with at least one client; and a server to process a task identified by the client, the task associated with an account, the server including a plurality of account-centric pipelines, one or more account-centric pipelines each configured to
process the task.

The arguments presented by the Applicant along with the amendments to the claims and the combination of elements and the subject matter cited as indicated in the remarks, such as "Further improvement is obtained by separating, and performing in parallel, the identification of  implied spread transactions from the matching process performed by the electronic matching engine  based on a newly received order and further by using a search list stored in a memory to reduce processing resources." and "Furthermore, all of the legs of the spread are contemporaneously executed by the electronic match engine based upon a notification of the implied spread such that the involved markets need not be locked, i.e., such that the electronic match engine need not be prevented from matching other incoming orders." as recited by independent claims 1, 10 and 17. The claimed invention solves a technical problem with electronic trading architectures which cannot use implied transactions to provide responses to request for quotes, i.e., non­ actionable inquiries, when those requests do not otherwise receive direct/manual responses.
The claimed invention further solves a technical problem with electronic trading architectures which lack an efficient way to determine possible implied markets because the implication process occurs within the match engine which is limited by its computational capacity.  The claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks and recite significantly more than an abstract idea.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John H. Holly whose telephone number is 571.270.3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571)-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/John H. Holly/Primary Examiner, Art Unit 3696